DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
All of the previously made objections and rejections have been withdrawn in view of Applicant’s amendment to the claims and arguments in the Request for Continued Examination and Amendment, each filed August 6, 2021, and in view of the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Nichols (Reg. No. 40,326) on January 21, 2022.
The application has been amended as follows:
In the claims
Claims 13-15: cancel


Allowable Subject Matter
The following claims are allowed: 1-12 and 16-20.
The closest prior art is Sato1 (US Patent No. 6,664,044), Caren2 (US Patent No. 
6,221,653) and Temiz3 (Lab-on-a-chip devices: How to close and plug the lab?, Microelectronic Engineering, 132: 156-175, 2015).
	Independent claim 1 is directed to a method of preparing a sample, comprising, in part, removing a cover from a substrate to expose a first layer of hydrophobic liquid, wherein the cover comprises a second layer of the hydrophobic liquid, depositing, with a thermal inkjet printhead, an aqueous solution comprising primers, and then replacing the cover over the substrate to form a single layer of the hydrophobic liquid as the first layer and second layer contact one another.
The teachings of each of Sato, Caren and Temiz are discussed in the Final Office Action mailed May 21, 2021. Sato, Caren and Temiz do not teach or suggest, whether considered alone or in combination, the combination of limitations of wherein the cover comprises a second layer of the hydrophobic liquid, and replacing the cover over the substrate to form a single 

Conclusion
Claims 1-12 and 16-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Sato was cited in the Information Disclosure Statement submitted March 5, 2019.
        2 Caren was cited in the Information Disclosure Statement submitted October 17, 2018.
        3 Temiz was cited in the PTO-892 Notice of References Cited mailed May 21, 2021.